Name: Decision No 3/96 of the EC-Andorra Joint Committee of 15 July 1996 amending Decision No 7/91 introducing a derogation from the definition of 'originating products' to take into account the specific situation of the Principality of Andorra regarding its output of certain processed agricultural products
 Type: Decision
 Subject Matter: European construction;  foodstuff;  international trade;  Europe;  trade
 Date Published: 1996-08-02

 Avis juridique important|21996D0802(02)Decision No 3/96 of the EC-Andorra Joint Committee of 15 July 1996 amending Decision No 7/91 introducing a derogation from the definition of 'originating products' to take into account the specific situation of the Principality of Andorra regarding its output of certain processed agricultural products Official Journal L 192 , 02/08/1996 P. 0022 - 0023DECISION No 3/96 OF THE EC-ANDORRA JOINT COMMITTEE of 15 July 1996 amending Decision No 7/91 introducing a derogation from the definition of 'originating products` to take into account the specific situation of the Principality of Andorra regarding its output of certain processed agricultural products (96/465/EC)THE JOINT COMMITTEE,Having regard to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra, and in particular Article 17 (8) thereof (1),Whereas Decision No 7/91 of the EC-Andorra Joint Committee (2) provides for a derogation from the definition of 'originating products` for Andorra for certain sweet biscuits known as 'Madeleines`; whereas the said Decision limits this privilege to products of heading 1905 30 59 of the Common Customs Tariff;Whereas the latter heading covers only products of a water content not exceeding 12 %; whereas in fact it has been found in some cases that the water content of the products in question exceeds 12 % by weight, and therefore requires them to be classified under heading 1905 90 60;Whereas, to enable Andorra to continue to take advantage of the derogation for the products known as 'Madeleines`, Decision 7/91 should be amended to cover code 1905 90 60, with effect from 1 July 1995;Whereas, moreover, to allow the domestic industry to grow, the authorities of the Principality of Andorra have requested that the quota relating to 'Madeleines` be increased in line with the Principality of Andorra's normal export capacity to the Community;Whereas it seems reasonable to respond to this request by increasing the initial quota to 120 000 kg, which corresponds to an increase of 10 % per annum; whereas, furthermore, this is equivalent to a tiny percentage of Community production in that sector; whereas such an increase is therefore unlikely to affect the Community industry;Whereas for the sake of clarity, the increased quota should apply to a whole quota year, and the Annex to Decision No 7/91, as amended, should be reprinted in full,HAS DECIDED AS FOLLOWS:Article 1 1. In the Annex to Decision No 7/91, the code 'ex 1905 90 60` is hereby inserted after the code 'ex 1905 30 59` in the column 'CN code`.2. The Annex to Decision No 7/91 is hereby replaced by the Annex appearing in this Decision.Article 2 This Decision shall enter into force on the third day following its publication.Article 1 (1) shall apply from 1 July 1995. Article 1 (2) shall apply from 1 July 1996.Done at Andorra la Vella, 15 July 1996.For the Joint CommitteeAlbert PINTATThe Chairman(1) OJ No L 374, 31. 12. 1990, p. 13.(2) OJ No L 43, 19. 2. 1992, p. 33. Decision as last amended by Decision No 1/92 (OJ No L 321, 6. 11. 1992, p. 27).ANNEX 'ANNEX>TABLE>